DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Status of Claims
Claims 1 is independent claims.
Claims 3 and 7-12 are canceled.
Claims 1-2, 4-6 are amended. 
Claims 1-2, and 4-6 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent KR10-2018-0033093 (filed on 03/22/2018), KR10-2017-0121289 (filed on 09/20/2017), and Application No. KR10-2017-0099828 (filed on 08/07/2017).

Continuing Data
This application is a continuation (CON.) of PCT/KR2017/007964 07/24/2017.
****Examiner’s notes:  this application is further co-relationship to application number 16/044,221 (e.g., under same Inventive Entity).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the object item~” in line 18, and “association comprises;” in line 19 appear typo error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4-6 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding independent claim 1, the claim recites language of: 
“storing a degree of object-keyword association corresponding to an object item representative attribute keyword pair consisting of the object item and the representative attribute keyword that modifies or describes the object item based on a pre-selected document set or storing the degrees of object-keyword association by operation of an administrator;
storing a degree of basic reserved word-keyword association corresponding to a basic reserved word-representative attribute keyword pair preset by an administrator and expressed by degrees of association of the representative attribute keywords;
acquiring a received reserved word input by a user; 
acquiring a degree of received reserved word-object association corresponding to a pair of the received reserved word and each object item by using the degree of object-keyword association and the degree of basic reserved word-keyword association; 
increase accuracy of the determination of the degree of object-keyword association by using machine learning to determine contexts of morphemes to associate keyword pairs with contexts, and establishing association weights between the representative attribute keywords and subordinate keywords; and
providing an object item based on the degree of received reserved word-object association corresponding to the pair of the received reserved word and the object item~ 
 wherein acquiring the degree of received reserved word-object association
comprises;  
for the object item-representative attribute keyword pair, acquiring an adjusted
degree of object-keyword association corresponding to each object item-representative attribute keyword pair for the received reserved word by applying the degree of basic reserved word-keyword association corresponding to the pair of the received reserved word-representative attribute keyword to the degree of object-keyword association corresponding to the object item-representative attribute keyword pair, 
wherein acquiring the adjusted degree of object-keyword association comprises:
setting an adjusted degree of object-keyword association corresponding to each object item-representative attribute keyword pair for the received reserved word so that the adjusted degree of object-keyword association has a positive correlation with the degree of object-keyword association corresponding to the object item-representative attribute keyword pair and also has a positive correlation with the degree of basic reserved word-keyword association corresponding to the pair of the received reserved word and the representative attribute keyword.” 
In fact, the steps of “acquiring … input by a user;” “acquiring a degree of received reserved word-object …”,  “determine contexts of morphemes to associate keyword pairs with contexts, and establishing association weights between the representative attribute keywords and subordinate keywords”, “acquiring an adjusted degree…”, and “setting an adjusted degree of…has a positive”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). For example, the  “acquiring a received reserved word input by a user;” “acquiring a degree of received reserved word-object …”, “determine contexts of morphemes to associate keyword pairs with contexts, and establishing association weights…”, “acquiring an adjusted degree…”, and “setting an adjusted degree of…has a positive” limitations, in the context of this claim, encompass using the form of mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Analysis under Step 2A (Prong I); see MPEP 2106.04(a)(2), part III). 
In addition, the “degree,” “weights,” and “adjusted degree…” (see the Applicant’s specification, pars. [00172-174]), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mathematical relationships (e.g., using formula/equation(s) for calculating the degree, weights, and adjusted degree (see the Applicant’s specification, pars. [00172-174])) but for the recitation of generic computer’s component(s).  For example, the limitations of “acquiring a degree of received reserved word-object …”, “acquiring an adjusted degree…”, “establishing association weights…”, and “setting an adjusted degree”, in the context of this claim, encompass using the form of mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationship/concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. (Analysis under Step 2A (Prong I); see MPEP 2106(a)(2), part I)
The remaining limitations in claim 1 do not appear to be integrate the judicial exception into a practical application.  The additional limitations of “storing a degree of…or storing the degrees of…by operation of an administrator;” “storing…  preset by an administrator and expressed by degree of association…”, “increase accuracy of the determination of the degree of …” and “providing an object item…”, which represent a high-level of generality (i.e., as a generic computer function(s) of providing data/information) such that it amounts no more than mere instructions to apply the exception using at least one of generic computer components. For example, the additional limitations of “storing… or storing…”, “storing…”, “increase…, and establishing…”, and “providing…” are known as the generic computing functions/instructions, which represents an insignificant extra solution as additional activity based on the above indications of storing, acquiring, modifying/describing, determining, establishing, setting, applying a degree of object-keyword and a degree of basic reserved word-keyword to provide an object item that do not appear to be tied into  a practical application of how to perform/process data so that it does not impose any meaningful limits on practicing the abstract idea. (Analysis under Step 2A (Prong II); see MPEP 2106.05 (a)-(h)). 
Claim 1 does not include additional limitations/elements, alone or in combination, that are sufficient to amount to significantly more the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements/limitations of the  “storing… or storing …;” “storing…”, “increase accuracy of…. by using machine learning”, and “providing…” are merely instructions and/or functions using at least a generic computer component (i.e., processor and/or memory, machine) that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system.  Merely “storing… or storing …;” “storing…”, “increase …”, and “providing…” to apply an exception using the generic computer component(s) cannot provide an inventive concept, which represent an insignificant extra solution activity because these additional limitations generally describe the storing the degree, increasing accuracy of the determining of degree for establishing association weights to providing an object item based on this degree. Thus, taken alone, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field  of receiving, gathering, and/or transmitting data over a network/Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the additional limitations/elements merely provide conventional computer implementation. (Analysis under Step 2B; and see MPEP 2106.05(d)). 
For at least above reasons, claim 1 is not drawn to eligible subject matter as the claim is directed to an abstract idea without significant more.

Claims 2, and 4-6 depend on independent claim 1 and include all the limitations of claim 1; and therefore, claims 2, 4-6 recite the same abstract idea of storing, acquiring, and providing, setting, or the like for providing information being performed in the mind and mathematical relationships/concepts, and the analysis must therefore proceed to step 2A, Prong 2, and/or step 2B.
Claim 2 recites the additional limitation of “acquiring the degree of received reserved word-object association…”, which represents a further mental and mathematical processes.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the human mind (e.g., “acquiring…”) and mathematical relationships (e.g., e.g., calculating degree using the formula (see the Applicant’s pars. [00172-174]) as explained above claim 1 at analysis step 2A (Prong 1)) but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.  
The claim does not include any additional elements that integrate the judicial exception into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of acquiring a degree step represents a further mentally and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental and mathematical processes but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and (mathematical process) and does not integrate the judicial exception into a practical application, and such that, alone or in combination, is also not sufficient to amount to significantly more than the judicial exception. 

Claim 4 recites the additional limitation of “setting a degree…has a positive correlation with a cumulative value…” using particular mentally process (e.g., “setting”) and mathematical relationship (e.g., “a degree... has a positive…”) for providing data/information by using the adjusted degree(s) and/or degree(s) for providing object item as above indication but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of setting a degree has a positive correlation with a cumulative value represent a further mentally and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental and mathematical processes but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and (mathematical process) and does not integrate the judicial exception into a practical application, and is not sufficient to amount to significantly more than the judicial exception.

Claim 5 recites the additional limitation of “acquiring an adjusted degree…using a value obtained by multiply the degree of object-keyword…” using particular mentally process (e.g., “acquiring”), and mathematical relationship (e.g., “an adjusted degree…” and “…by multiply…”) for providing data/information by using the adjusted degree(s) and/or degree(s) for providing object item as above indication but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “acquiring an adjusted degree… by multiply …” represents a further mental concept and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical processes but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and (mathematical process) and does not integrate the judicial exception into a practical application, and is not sufficient to amount to significantly more than the judicial exception. 

Claim 6 recites the additional limitation of “acquiring the degree of received reserved word-object…” using particular mentally process (e.g., “acquiring”) and mathematical relationship (e.g., “a degree…”) for providing data/information by using the adjusted degree(s) and/or degree(s) for providing object item as above indication but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of setting an adjusted degree has a positive correlation with the degree of object-keyword represent a further mental concept and mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical processes but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and (mathematical process) and does not integrate the judicial exception into a practical application, and such that is not sufficient to amount to significantly more than the judicial exception. 

For at least above reasons, claims 1-2, and 4-6 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Response to Arguments
Referring to Claim Rejections under 35 U.S.C. 101, the Applicant’s arguments (see Remark, pages 6-9) to amended claim 1 have been fully considered, but are not persuasive in accordance the 2019 Revised PEG (i.e., analysis claim limitations under the Step 2A (Prong I and Prong II), and 2B).  
a/ Analysis under Step 2A, Prong I:  
Regarding claim 1, the claim recites further amended limitation: “increase accuracy of the determination of the degree of object-keyword association by using machine learning to determine contexts of morphemes to associate keyword pairs with contexts, and establishing association weights between the representative attribute keywords and subordinate keywords”, which are insufficient to amount significant more than abstract idea because, in fact, the step of “determine contexts…, and establishing association weights…” are mentally processes. The step of “determine…, and establishing…”, in the context of this claim, encompass to the mental concepts but for the recitation of generic computer components or for the “machine learning”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the “mind” but for the recitation of generic computer components or “machine learning”, then it falls within the “Mental Processes” grouping of abstract ideas.  In addition, the claim recites “the degree” and “weights”, in the context of this claim, encompass to use the form of mathematical relationships/formula/equations (see the Applicant’s specification at paragraph [00140-142] and [00172-174]). Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationship/concepts (e.g., using formula/equation(s) for calculating “degree” and/or “weights”) but for the recitation of generic computer components or “machine learning”, then it falls within the “Mathematical Concepts” grouping of abstract ideas. (see MPEP 2106.04(a)(2)). 


b/ Analysis under Step 2A, Prong II: 
In addition, the amended limitation of “increase accuracy of the determination of the degree of object-keyword association by using machine learning” as the additional limitation, which does not appear to be integrate the judicial exception into a practical application. The additional limitations of “increase accuracy of the determination of the degree of object-keyword association by using machine learning” together with the other additional limitations of “storing a degree of…or storing the degrees…by operation of an administrator;” “storing…  preset by an administrator and expressed by degree of association…”, and “providing an object item…”, which represent a high-level of generality (i.e., as a generic computer function(s) of providing data/information) such that it amounts no more than mere instructions to apply the exception using at least one of generic computer components or “machine learning”. For example, the additional limitations of “storing… or storing…”, “storing…”, “increase …”, and “providing…” are known as the generic computing functions/instructions, which represents an insignificant extra solution as additional activity based on the above indications of storing, acquiring, modifying/describing, determining, establishing, setting, applying a degree of object-keyword and a degree of basic reserved word-keyword to provide an object item that do not appear to be tied into a practical application of how to perform/process data so that it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05 (a)-(h)). 
c/  Analysis under Step 2B: 
Claim 1 does not include additional limitations/elements, alone or in combination, that are sufficient to amount to significantly more the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element using of “machine learning” for forming the step of “increase accuracy of the determination of the degree of …” that is well-understood, routine, conventional activity to apply an exception using the generic computer component(s) or “machine learning” cannot provide an inventive concept.  The additional amended limitation of “increase accuracy of the determination of the degree of object-keyword association by using machine learning” together with the other additional limitations of “storing a degree of…or storing the degrees…by operation of an administrator;” “storing…  preset by an administrator and expressed by degree of association…”, and “providing an object item…” represent an insignificant extra solution activity because these additional limitations generally describe the storing the degree, increasing accuracy of the determining of degree for establishing association weights to providing an object item based on this degree.  Thus, taken alone, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity of receiving, gathering, and/or transmitting data over a network/Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (see MPEP 2106.05(d)). 
Therefore, the amended limitation together with other limitations in claim 1 (see the above rejections for details) does not place the claim in the patent eligibility.
	For at least above reasons, the claim rejections under 35 U.S.C. 101 (as abstract idea) is still maintained.


Reasons for Allowance
Claims 1-2 and 4-6 would be allowed if overcome the claim objection and claim rejections under 35 U.S.C. 101 as indicated details above.
*** The reasons for allowance is indicated in the Final office action mailed on 10/05/2021 at pages 13-15.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169